DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 10/07/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102--Previous
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8, 11, 13, 17-18, 23 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gontarz (WO 2017/106467, cited in IDS).  This rejection also applies to newly added claim 24.
Gontarz teaches, ”An oral care formulation and method for removing tartar and plaque from teeth, gums, and oral cavity”, wherein the formulation and method include “a therapeutically effective amount of dimethyl isosorbide (DMI) (or equivalent or analog thereof) and chlorine dioxide (ClO2) for removal of tartar and plaque ” (Abstract).
To be clear, “The terms ‘equivalent’ and ‘equivalents’ refer to certain compounds related to dimethyl isosorbide (DMI) that have some similar chemical properties, which may be substituted for some or all of the DMI in the embodiments.  An equivalent may be isosorbide . . . isomannide . . . isoidide . . .” (p. 12, para. [0053]).
Also, “The term ‘effective amount’ refers to an amount of an agent or agents (e.g., anti-tartar agent or agents) high enough to significantly improve the condition to be treated” (p. 12, para. [0055]).
“The oral care formulation may be in the form of a solution, toothpaste, dentifrice, topical oral gel, mouth rinse, mouthwash, denture treatment product, mouth spray, lozenge, oral tablet, floss, or chewing gum”, as per claim 8 (p. 13, para. [0056]).
Since multiple strains of bacteria are responsible for the formation of plaque, the patient population of Gontarz, would have been in need thereof for reducing at least two oral bacterial strains.
The prior art is anticipatory insofar as it teaches administering dianhydrohexitol, chosen from isosorbide, isomannide, and isoidide to one in need thereof.  
Since the prior art composition contains substantially the same components in the same relative proportions as instantly claimed, it would be expected to inherently possess the same chemical and physical properties, such as reducing the growth of at least two oral bacteria strains.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Previous
1) Claims 1, 3-8, 11, 13-23 remain rejected under 35 U.S.C. 103 as being unpatentable over Gontarz (WO 2017/106467, cited in IDS). This rejection also applies to newly added claim 24.
Gontarz teaches, ”An oral care formulation and method for removing tartar and plaque from teeth, gums, and oral cavity”, wherein the formulation and method include “a therapeutically effective amount of dimethyl isosorbide (DMI) (or equivalent or analog thereof) and chlorine dioxide (ClO2) for removal of tartar and plaque ” (Abstract).
To be clear, “The terms ‘equivalent’ and ‘equivalents’ refer to certain compounds related to dimethyl isosorbide (DMI) that have some similar chemical properties, which may be substituted for some or all of the DMI in the embodiments.  An equivalent may be isosorbide . . . isomannide . . . isoidide . . .” (p. 12, para. [0053]).
Also, “The term ‘effective amount’ refers to an amount of an agent or agents (e.g., anti-tartar agent or agents) high enough to significantly improve the condition to be treated” (p. 12, para. [0055]).
“The oral care formulation may be in the form of a solution, toothpaste, dentifrice, topical oral gel, mouth rinse, mouthwash, denture treatment product, mouth spray, lozenge, oral tablet, floss, or chewing gum”, as per claim 8 (p. 13, para. [0056]).
“The DMI or a DMI equivalent in an oral care formulation may be present at a concentration of at least 1% (w).  The concentration may be from 1% (w) to 90% (w)”, as per claims 3, 7, 14, 21, 22 (p. 18, para. [0070]).
The compositions may also include polyols, including xylitol, as per claims 4, 6, 15, 16, 19, 20.
Since multiple strains of bacteria are responsible for the formation of plaque, the patient population of Gontarz, would have been in need thereof for reducing at least two oral bacterial strains.
Assuming, for the sake of argument, that the prior art does not provide sufficient specificity to anticipate the instant claims, formulating and administering an oral care product comprising  dianhydrohexitol, chosen from isosorbide, isomannide, and isoidide to one in need thereof would have been obvious in view of the teaching that equivalents of dimethyl isosorbide may be use in place of dimethyl isosorbide.  
Since the prior art composition contains substantially the same components in the same relative proportions as instantly claimed, it would be expected to inherently possess the same chemical and physical properties, such as reducing the growth of at least two oral bacteria strains.

2) Claims 1 and 3-8, 11, 13-23 remain rejected under 35 U.S.C. 103 as being unpatentable over Lynch (US 4,585,649) in view of Gontarz (WO 2017/106467, cited in IDS). This rejection also applies to newly added claim 24.
Lynch teaches dentifrice formulations containing “monoalkyl and dialkyl ethers of dianhydrohexitols in the form of toothpaste, mouthwash, chewing gum, confections, toothpicks and dental floss effective in the treatment of oral surfaces and cavities to reduce irritation and plaque accumulation caused by the action of bacteria” (Abstract).  
Accordingly, the method of Lynch administers dianhydrohexitol to one in need thereof, and reads on (anticipates) the toothpaste, mouthwash, local care products, as per claims 5, 8-10.
The preferred dianhydrohexitol of Lynch is isosorbide, as per claims 2, as “mono and dialkyl ethers of isosorbide” (col. 2, lines 19-25).
Regarding claims 3 and 14, Lynch teaches “In vivo testing with dimethylisosorbide at 100%, 80%, 50%, 25% and 10% aqueous solutions in toothdrops, toothpaste and mouthwash has produced no contraindications”, i.e. non-toxic and non-irritant (col. 2, lines 49-56).
Regarding claims 4-8, 10, 12, 13, 15, 17-19, 21 and 22, Lynch teaches a specific embodiment of a conventional toothpaste comprising 10% dimethylisosorbide, 5% glycerine (aka glycerol; other polyol) (col. 10, Example 57).
The bacterial strains such as Streptococcus mutans, as per claim 11, are typically found the oral cavity and thus subject to reduction for the patient population of Lynch. Lynch also teaches, “The invention further includes a method for inhibiting the proliferation of bacteria especially S-mutans [Streptococcus mutans] in the mouth by contacting the surfaces of the mouth with a prophylactinc amount of a compound of Formula I” (col. 2, lines 14-18).
The prior art teaches administering dianhydrohexitol to one in need thereof and oral hygiene products comprising same.
Generally, it is obvious to replace one component for another equivalent component if it is recognized in the art that two components are equivalent and is not based on the Applicant’s disclosure (see MPEP 2144.06).  It is also prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07).  Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06). 
In this case, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to use isosorbide in the claimed method since isosorbide is an equivalent of dimethyl isosorbide based on the prior art’s recognition that such species are equivalent in function, as supported Gontarz (citied above).  Further, it would have been obvious to use the isosorbide moiety itself since it is primarily responsible for the anti-bacterial effect (see Table VIII at col. 15-16; despite the change in alkyl ether the isosorbide compounds provided the same antimicrobial effect).
Concerning claims 16 and 20, Gontarz teaches adding xylitol as polyol to the compositions (see p. 12, para. [0053]) and p. 28, para. [0099]).  It would have been obvious to add it to the compositions of Lynch et al. based on its recognized suitability for its intended use in compositions comprising isosorbide compounds, as taught by Gontarz.


Response to Arguments
i) Applicant argues that the claims are not anticipated insofar as “there are no working examples which would enable a skilled artisan to practice this method without undue experimentation”; “Gontarz does not provide any actual evidence that isosorbide, isomannide, or isoidide would be expected to have the same properties as DMI” (p. 4-5).
The Examiner disagrees.
The prior art teaches administering isosorbide, isomannide, and isoidide to the oral cavity of a patient for the purpose of “removing tartar and plaque from teeth, gums, and oral cavity” (Abstract), where suitable formulations include “toothpaste, dentifrice, topical oral gel . . .” (p. 13, para. [0056]).
Thus, the reference anticipates oral care products comprising and methods of applying isosorbide, isomannide, and isoidide to the oral cavity.
ii) Applicant argues that the claims are not obvious in view of the prior art since, “the Examiner has failed to provide any prior art evidence that the claimed method would reduce the growth of any oral bacterial strains, let alone the two oral bacterial strains claimed” (p. 6)
However, again the prior art teaches administering isosorbide, isomannide, and isoidide to the oral cavity.  It is well settled, "Products of identical chemical composition can not have mutually exclusive properties." MPEP 2112.01. A chemical composition and its properties are inseparable. (Id.) Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. (Id.).
Since the prior art teaches administering isosorbide, isomannide, and isoidide to the oral cavity, the compositions are capable of killing the two oral bacterial strains claimed.


iii) Applicant continues to argue that the killing of bacteria observed in the presence of isosorbide is surprising.  

However, applicant’s data is not surprising in view of Lynch. Lynch teaches, “The invention further includes a method for inhibiting the proliferation of bacteria especially S-mutans [Streptococcus mutans] in the mouth by contacting the surfaces of the mouth with a prophylactinc amount of a compound of Formula I” (col. 2, lines 14-18).  The reference goes on to show reduction of Streptococcus mutans after exposure to isosorbide (see Table VIII at col. 15-16). Note that each compound of formula I demonstrated consistent results despite the difference in R group. The results clearly show it is the isosorbide that is responsible for the antibacterial effects.
Where a particular property is attributable to a specific moiety alone, that property would be expected in both a monomer containing the moiety, and the polymer resulting from polymerizing said monomer. See In re Marzocchi, 169 USPQ 367, 370 (CCPA 1971).

Gontarz teaches, “Over time bacteria colonies grow in number and use carbohydrates to produce a protective layer called biofilm” (p. 29, para. [0181]).  Since the compositions and methods of Gontarz are useful for “inhibiting the formation of tartar, bacteria, plaque, biofilm and periodontal disease in the oral cavity of a subject”, applicant’s data showing reduction in bacteria responsible for biofilm/plaque formation is not surprising.
Lastly, to the extent that Gontarz anticipates the claimed method and composition, secondary considerations such as unexpected results are irrelevant and thus cannot be used overcome the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612